815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Curtis BROWNING, Plaintiff-Appellant,v.Harlan EDMONSON, Jon Rees, Linda Payton, E.M. Quigley, andLouis Smith, Defendants-Appellees.
No. 86-5195.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1987.

1
Before KENNEDY, Circuit Judge;  CELEBREZZE, Senior Circuit Judge;  and SPIEGEL, District Judge.*

ORDER

2
This matter is before the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Appellant, who was formerly an inmate at the Kentucky State Reformatory, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the district court for the Western District of Kentucky.  In support of his claim, he maintained that while housed at that institution his right to due process had been violated during the course of four separate prison disciplinary actions in consequence of appellees' failure to provide him with written notice of the results of those proceedings as required by the case of Wolff v. McDonnell, 418 U.S. 539, 94 S. Ct. 2963 (1974).  Upon consideration of appellees' motion for summary judgment, however, the district court determined that there had not been any constitutional deprivation in that regard and dismissed appellant's complaint.  Appellant thereafter filed this .appeal from that judgment.


4
Summary judgment is proper only when the district court, drawing all inferences in favor of the non-moving party, can conclude that there is no genuine issue of material fact and that the moving party is entitled to judgment as a matter of law.  Rule 56(c), Federal Rules of Civil Procedure;  Kendall v. Hoover Company, 751 F.2d 171 (6th Cir. 1984).  Both those requirements have been satisfied in the present appeal.  Review of the record indicates that there is no dispute as to the occurrence of the prison disciplinary proceedings and the punishments subsequently imposed upon appellant.  Furthermore, examination of the written notices of the results of those actions provided him clearly demonstrates their compliance with Wolff, supra.  See also, King v. Wells, 760 F.2d 89 (6th Cir. 1985).  Accordingly, the district court did not err in granting appellees' motion for summary judgment and dismissing appellant's complaint.


5
It appears that the questions on which this cause depends are so unsubstantial as not to require further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.  Therefore, it is ORDERED that the district court's final order entered February 7, 1986, be and hereby is affirmed.



*The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation.